Name: 2010/735/EU: Commission Decision of 1Ã December 2010 on financial aid from the Union for the year 2011 for certain European Union reference laboratories in the field of animal health and live animals (notified under document C(2010) 8344)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  agricultural activity;  economic geography;  cooperation policy;  research and intellectual property
 Date Published: 2010-12-02

 2.12.2010 EN Official Journal of the European Union L 316/17 COMMISSION DECISION of 1 December 2010 on financial aid from the Union for the year 2011 for certain European Union reference laboratories in the field of animal health and live animals (notified under document C(2010) 8344) (Only the Danish, English, French, German, Spanish and Swedish texts are authentic) (2010/735/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2009/470/EC of 25 May 2009 on expenditure in the veterinary field (1), and in particular Article 31(1) thereof, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (2), and in particular Article 32(7) thereof, Whereas: (1) Pursuant to Article 31(1) of Decision 2009/470/EC European Union reference laboratories in the field of animal health and live animals may be granted Union aid. (2) Commission Regulation (EC) No 1754/2006 of 28 November 2006 laying down detailed rules for the granting of Community financial assistance to Community reference laboratories for feed and food and the animal health sector (3) provides that the financial assistance from the Union is to be granted if the approved work programmes are efficiently carried out and the beneficiaries supply all the necessary information within certain time limits. (3) In accordance with Article 2 of Regulation (EC) No 1754/2006 the relationship between the Commission and European Union reference laboratories is laid down in a partnership agreement which is supported by a multiannual work programme. (4) The Commission has assessed the work programmes and corresponding budget estimates submitted by the European Union reference laboratories for the year 2011. (5) Accordingly, Union financial assistance should be granted to the European Union reference laboratories designated to carry out the functions and duties provided for in the following acts:  Council Directive 92/35/EEC of 29 April 1992 laying down control rules and measures to combat African horse sickness (4),  Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (5),  Council Directive 92/119/EEC of 17 December 1992 introducing general Community measures for the control of certain animals diseases and specific measures relating to swine vesicular disease (6),  Council Directive 93/53/EEC of 24 June 1993 introducing minimum Community measures for the control of certain fish diseases (7),  Council Directive 95/70/EC of 22 December 1995 introducing minimum Community measures for the control of certain diseases affecting bivalve molluscs (8),  Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (9),  Council Directive 2000/75/EC of 20 November 2000 laying down specific provisions for the control and eradication of bluetongue (10),  Council Directive 2001/89/EC of 23 October 2001 on Community measures for the control of classical swine fever (11),  Council Directive 2002/60/EC of 27 June 2002 laying down specific provisions for the control of African swine fever and amending Directive 92/119/EEC as regards Teschen disease and African swine fever (12),  Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (13),  Council Decision 96/463/EC of 23 July 1996 designating the reference body responsible for collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals of the bovine species (14),  Regulation (EC) No 882/2004 for brucellosis,  Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (15),  Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (16),  Commission Regulation (EC) No 180/2008 of 28 February 2008 concerning the Community reference laboratory for equine diseases other than African horse sickness and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (17),  Commission Regulation (EC) No 737/2008 of 28 July 2008 designating the Community reference laboratories for crustacean diseases, rabies and bovine tuberculosis, laying down additional responsibilities and tasks for the Community reference laboratories for rabies and bovine tuberculosis and amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council (18). (6) Financial assistance for the operation and organisation of workshops of European Union reference laboratories should also be in conformity with the eligibility rules laid down in Regulation (EC) No 1754/2006. (7) Regulation (EC) No 1754/2006 lays down eligibility rules for the workshops organised by the European Union reference laboratories. It also limits the financial assistance to a maximum of 32 participants in workshops. Derogations to that limitation should be provided in accordance with Article 13(3) of Regulation (EC) No 1754/2006 to some European Union reference laboratories that needs support for attendance by more than 32 participants in order to achieve the best outcome of its workshops. Derogations can be obtained in case a European Union reference laboratory takes the leadership and responsibility of organising a workshop with another European Union reference laboratory. (8) In accordance with Articles 3(2)(a) and 13 of Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (19), animal disease eradication and control programmes (veterinary measures) shall be financed from the European Agricultural Guarantee Fund (EAGF). Furthermore, Article 13, second paragraph of that regulation foresees that in duly justified exceptional cases, for measures and programmes covered by Decision 2009/470/EC, expenditure relating to administrative and personnel costs incurred by Member States and beneficiaries of aid from the EAGF shall be borne by the Fund. For financial control purposes, Articles 9, 36 and 37 of Regulation (EC) No 1290/2005 are to apply. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 For African horse sickness, the Union grants financial assistance to the Laboratorio Central de Sanidad Animal de Algete, Algete (Madrid), Spain, to carry out the functions and duties set out in Annex III to Directive 92/35/EEC. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 105 000 for the period from 1 January to 31 December 2011. Article 2 For Newcastle disease, the Union grants financial assistance to the Veterinary Laboratories Agency (VLA, ex-CVL), New Haw, Weybridge, United Kingdom, to carry out the functions and duties set out in Annex V to Directive 92/66/EEC. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 90 850 for the period from 1 January to 31 December 2011, of which a maximum of EUR 850 shall be dedicated to the organisation of a restricted technical workshop on Newcastle disease. Article 3 For swine vesicular disease, the Union grants financial assistance to the AFRC Institute for Animal Health, Pirbright Laboratory, Pirbright, United Kingdom, to carry out the functions and duties set out in Annex III to Directive 92/119/EEC. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 130 000 for the period from 1 January to 31 December 2011. Article 4 For fish diseases, the Union grants financial assistance to the Technical University of Denmark, National Veterinary Institute, Department of Poultry, Fish and Fur Animals, Aarhus, Denmark, to carry out the functions and duties set out in Annex VI to Directive 2006/88/EC. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 318 000 for the period from 1 January to 31 December 2011, of which a maximum of EUR 40 000 shall be dedicated to the organisation of a technical workshop on fish diseases. Article 5 For diseases of bivalve molluscs, the Union grants financial assistance to Ifremer, La Tremblade, France, to carry out the functions and duties set out in Annex VI to Directive 2006/88/EC. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that institute for the work programme and shall amount to a maximum of EUR 130 000 for the period from 1 January to 31 December 2011. Article 6 For bluetongue, the Union grants financial assistance to the AFRC Institute for Animal Health, Pirbright Laboratory, Pirbright, United Kingdom, to carry out the functions and duties set out in Annex II(B) to Directive 2000/75/EC. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 300 000 for the period from 1 January to 31 December 2011. Article 7 For classical swine fever, the Union grants financial assistance to the Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule Hannover, Hannover, Germany, to carry out the functions and duties set out in Annex IV to Directive 2001/89/EC. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that institute for the work programme and shall amount to a maximum of EUR 340 000 for the period from 1 January to 31 December 2011 of which a maximum of EUR 49 000 shall be dedicated to the organisation of a technical workshop on classical swine fever. Article 8 For African swine fever, the Union grants financial assistance to the Centro de InvestigaciÃ ³n en Sanidad Animal, Valdeolmos, Madrid, Spain, to carry out the functions and duties set out in Annex V to Directive 2002/60/EC. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that research centre for the work programme and shall amount to a maximum of EUR 200 000 for the period from 1 January to 31 December 2011, of which a maximum of EUR 40 000 shall be dedicated to the organisation of a technical workshop on African swine fever. Article 9 For foot-and-mouth disease, the Union grants financial assistance to the Institute for Animal Health, Pirbright Laboratory, of the Biotechnology and Biological Sciences Research Council (BBSRC), Pirbright, United Kingdom, to carry out the functions and duties set out in Annex XVI to Directive 2003/85/EC. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 360 000 for the period from 1 January to 31 December 2011. Article 10 For collaborating in rendering uniform the testing methods and the assessment of the results for pure-bred breeding animals of the bovine species, the Union grants financial assistance to the Interbull Centre, Department of Animal Breeding and Genetics, Swedish University of Agricultural Sciences, Uppsala, Sweden, to carry out the functions and duties set out in Annex II to Decision 96/463/EC. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that centre for the work programme and shall amount to a maximum of EUR 150 000 for the period from 1 January to 31 December 2011. Article 11 For brucellosis, the Union grants financial assistance to ANSES (ex-AFSSA), Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses, Maisons-Alfort, France, to carry out the functions and duties set out in Article 32(2) of Regulation (EC) No 882/2004. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 275 000 for the period from 1 January to 31 December 2011, of which a maximum of EUR 25 000 shall be dedicated to the organisation of a technical workshop on brucellosis. Article 12 For avian influenza, the Union grants financial assistance to the Veterinary Laboratories Agency (VLA, ex-CVL), New Haw, Weybridge, United Kingdom, to carry out the functions and duties set out in Annex VII to Directive 2005/94/EC. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 385 850 for the period from 1 January to 31 December 2011, of which a maximum of EUR 850 shall be dedicated to the organisation of a restricted technical workshop on avian influenza. Article 13 For crustacean diseases, the Union grants financial assistance to the Centre for Environment, Fisheries & Aquaculture Science (Cefas), Weymouth Laboratory, United Kingdom, to carry out the functions and duties set out in Part I Annex VI to Directive 2006/88/EC. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 150 000 for the period from 1 January to 31 December 2011 of which a maximum of EUR 40 000 shall be dedicated to the organisation of a technical workshop on crustacean diseases. Article 14 For equine diseases other than African Horse Sickness, the Union grants financial assistance to ANSES (ex-AFSSA), Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses/Laboratoire dÃ ©tudes et de recherche en pathologie equine, France, to carry out the functions and duties set out in the Annex to Regulation (EC) No 180/2008. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 540 000 for the period from 1 January to 31 December 2011 of which a maximum of EUR 40 000 shall be dedicated to the organisation of a technical workshop on equine diseases. Article 15 For rabies, the Union grants financial assistance to ANSES (ex-AFSSA), Laboratoire dÃ ©tudes sur la rage et la pathologie des animaux sauvages, Nancy, France, to carry out the functions and duties set out in Annex I to Regulation (EC) No 737/2008. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 275 000 for the period from 1 January to 31 December 2011, of which a maximum of EUR 25 000 shall be dedicated to the organisation of a technical workshop on rabies. Article 16 For tuberculosis, the Union grants financial assistance to the Laboratorio de Vigilancia Veterinaria (Visavet) of the Facultad de Veterinaria, Universidad Complutense de Madrid, Madrid, Spain, to carry out the functions and duties set out in Annex II to Regulation (EC) No 737/2008. The Unions financial assistance shall be at the rate of 100 % of the eligible costs as defined in Regulation (EC) No 1754/2006 to be incurred by that laboratory for the work programme and shall amount to a maximum of EUR 245 000 for the period from 1 January to 31 December 2011, of which a maximum of EUR 30 000 shall be dedicated to the organisation of a technical workshop on tuberculosis. Article 17 This Decision is addressed to:  for African horse sickness: Laboratorio Central de Sanidad Animal, Ministerio de Agricultura, PESCA y AlimentaciÃ ³n, Ctra. De Algete km. 8, Valdeolmos, 28110, Algete (Madrid), Spain;  for Newcastle disease: Veterinary Laboratories Agency, Weybridge, New Haw, Addelstone, Surrey KT15 3NB, United Kingdom;  for swine vesicular disease: AFRC Institute for Animal Health, Pirbright Laboratory, Pirbright, Woking, Surrey GU24 ONF, United Kingdom;  for fish diseases: the Technical University of Denmark, National Veterinary Institute, Department of Poultry, Fish and Fur Animals, HangÃ ¸vej 2, 8200-Ã rhus Denmark;  for diseases of bivalve molluscs: Ifremer, B.P. 133 17390 La Tremblade, France;  for bluetongue: AFRC Institute for Animal Health, Pirbright Laboratory, Pirbright, Woking, Surrey GU24 ONF, United Kingdom;  for classical swine fever: Institut fÃ ¼r Virologie der TierÃ ¤rztlichen Hochschule, Bischofsholer Damm 15, 3000 Hannover, Germany;  for African swine fever: Centro de InvestigaciÃ ³n en Sanidad Animal, Ctra. De Algete a El Casar, Valdeolmos 28130, Madrid, Spain;  for foot-and-mouth disease: AFRC Institute for Animal Health, Pirbright Laboratory, Pirbright, Woking, Surrey GU24 ONF, United Kingdom;  Interbull Centre, Department of Animal Breeding and Genetics SLU, Swedish University of Agricultural Sciences, Box: 7023, SE-750 07 Uppsala Sweden;  for brucellosis: ANSES, Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses, 23 avenue du GÃ ©nÃ ©ral de Gaulle 94 706 Maisons-Alfort, Cedex France;  for Avian influenza: Veterinary Laboratories Agency, Weybridge, New Haw, Addelstone, Surrey KT15 3NB, United Kingdom;  for crustacean diseases: Centre for Environment, Fisheries & Aquaculture Science (Cefas), Weymouth Laboratory, The Nothe, Barrack Road, Weymouth, Dorset DT4 8UB, United Kingdom;  for equine diseases: ANSES, Laboratoire dÃ ©tudes et de recherches en pathologie animale et zoonoses, 23 avenue du GÃ ©nÃ ©ral de Gaulle 94 706 Maisons-Alfort, Cedex France;  for rabies: ANSES, Laboratoire dÃ ©tudes sur la rage et la pathologie des animaux sauvages, site de Nancy, Domaine de PixÃ ©rÃ ©court, BP 9, 54220 MalzÃ ©ville, France;  for tuberculosis: Visavet  Laboratorio de vigilancia veterinaria, Facultad de Veterinaria, Universidad Complutense de Madrid, Avda. Puerta de Hierro, s/n. Ciudad Universitaria, 28040 Madrid, Spain. Done at Brussels, 1 December 2010. For the Commission John DALLI Member of the Commission (1) OJ L 155, 18.6.2009, p. 30. (2) OJ L 165, 30.4.2004, p. 1. (3) OJ L 331, 29.11.2006, p. 8. (4) OJ L 157, 10.6.1992, p. 19. (5) OJ L 260, 5.9.1992, p. 1. (6) OJ L 62, 15.3.1993, p. 69. (7) OJ L 175, 19.7.1993, p. 23. (8) OJ L 332, 30.12.1995, p. 33. (9) OJ L 79, 30.3.2000, p. 40. (10) OJ L 327, 22.12.2000, p. 74. (11) OJ L 316, 1.12.2001, p. 5. (12) OJ L 192, 20.7.2002, p. 27. (13) OJ L 306, 22.11.2003, p. 1. (14) OJ L 192, 2.8.1996, p. 19. (15) OJ L 10, 14.1.2006, p. 16. (16) OJ L 328, 24.11.2006, p. 14. (17) OJ L 56, 29.2.2008, p. 4. (18) OJ L 201, 30.7.2008, p. 29. (19) OJ L 209, 11.8.2005, p. 1.